Citation Nr: 1621982	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected nasal disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran testified at a videoconference hearing at the Oakland RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC. A transcript of the hearing has been associated with the Veteran's claims file. 

In October 2015, the Board remanded the claim for further development and adjudication by the Agency of Original Jurisdiction (AOJ). As will be discussed further below, the Board finds that the AOJ has substantially complied with the Board's remand directives. The matter is now properly before the Board for appellate review. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's obstructive sleep apnea did not have onset during active service and is not etiologically related to active service. 

2. The Veteran's obstructive sleep apnea was not caused or aggravated by his service-connected nasal disorder.




CONCLUSION OF LAW

Entitlement to service connection for obstructive sleep apnea, to include as secondary to, or aggravated by, service-connected nasal disorder, is not warranted. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id. Such notice should be provided to a claimant before the initial unfavorable decision of a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2010 rating decision on appeal, a July 2009 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for his sleep apnea disability, to include as secondary to his service-connected nasal disorder. The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim. His VA treatment records, private treatment records, service treatment records, military personnel records, claims submissions, and lay statements have been obtained and associated with the record. The Veteran's entire claims file, to include the lay and medical evidence, were reviewed by both the AOJ and the Board in connection with the adjudication of the claim. The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim.

Moreover, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. McLendon v Nicholson, 20 Vet App 79 (2006). VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim. Id. In this case, the Veteran submitted private treatment records with a diagnosis of sleep apnea and results from a May 2009 sleep study. While an additional sleep study was not performed, the Veteran was afforded a VA examination in January 2010 and an addendum opinion in January 2016. The examiner reviewed the Veteran and his claims file, to include the results of the May 2009 sleep study, and after considering all relevant evidence, provided medical opinions supported by sufficient rationale and reasoning. Additionally, although the Veteran has provided an opinion from his treating physician and asserts that this opinion should be considered with greater weight than a twenty minute VA examination, the record does not suggest that the VA examination provided was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, the examination, along with the other evidence of record, is fully adequate for the purposes of determining the service connection claim.

Furthermore, as noted above, the Veteran also was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). Thus, for the foregoing reasons, the Board finds that VA has substantially complied with its duties to notify and assist, and it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.





II. Compliance with Stegall

As noted in the Introduction, in October 2015, the Board previously remanded these claim for further development. In the October 2015 remand, the Board instructed the RO to obtain an addendum opinion answering the question of whether it is at least as likely as not that a sleep disorder is aggravated (permanently worsened beyond the natural progress) by the Veteran's service-connected nasal disorder. 

In accordance with the remand directives the RO obtained an addendum opinion in January 2016. The addendum sufficiently provided an opinion on the question presented and supported the opinion on aggravation with medical knowledge and evidence. The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's medical history and currently diagnosed obstructive sleep apnea disorder. In January 2016, the AOJ readjudicated the claim and provided the Veteran with a supplemental statement of the case (SSOC). 

The Board acknowledges that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


III. Service Connection for Sleep Apnea

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disability can be service-connected on a secondary basis if proximately due to, or the result of, a service-connected condition. See 38 C.F.R. § 3.310(a) (2015). 
In order to establish entitlement to service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable. 38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015). When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is an alternative means of establishing presumed service connection with respect to one of the listed chronic diseases. Competent medical evidence is required, unless non-expert evidence is competent to identify the existence of the condition. See 38 C.F.R. § 3.303(b) (2015).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran seeks service connection for obstructive sleep apnea on both a direct basis and on a secondary basis related to his service-connected PTSD. See Veteran's June 2009 claim; Veteran's March 2010 notice of disagreement (NOD); and Veteran's August 2015 hearing testimony.

The Veteran has a current disability, having been diagnosed with "obstructive sleep apnea (moderate-to-severe)" in May 2009 by Dr. A. S., D.O. (Diplomate American Board Sleep Medicine). See June 2009 Mercy Medical Group treatment records. 

As for an injury or disease during service, which is the second element of direct service connection under Hickson, the evidence indicates that the Veteran complained of having a left nasal obstruction when having hayfever-type symptoms during military service. Although the Veteran did not report or seek treatment for a sleep disorder in service, with the first notation of a sleep disorder is in May 2009, service treatment records from October 1984 do report the Veteran's perceived breathing problems in-service. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. See 38 C.F.R. § 3.159(a)(2) (2015). The competency of evidence must be distinguished from weight and credibility, which are factual determinations relating to the probative value of the evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Therefore, given the Veteran's perceived breathing issues in service, which he is competent to report, the Board concedes an in-service injury and finds that the second element of direct service connection under Hickson is met.

However, as for the third prong of direct service connection under Hickson, a nexus between the claimed in-service disease or injury and the current disability, the preponderance of the evidence is against a finding that such nexus exists. The January 2010 VA examiner explained that the Veteran's perceived breathing difficulties in service are not related to the Veteran's current obstructive sleep apnea, stating that obstructive sleep apnea "is related to pharyngeal and tracheal obstruction and not nasal." Therefore, the examiner explained that although breathing nasal issues are often confused together with obstructive sleep apnea, the two are unrelated, with obstructive sleep apnea being affected by a different part of the body, not the nasal. The diagnosis a non-obvious disability such as obstructive sleep apnea requires specific medical training and is beyond the competency of a layperson. Therefore statements and perceived breathing symptoms offered by the Veteran are not competent evidence of a medical nexus. The Board finds that non-expert contentions with regard to a medical nexus between the Veteran's sleep apnea and his military service are of no probative value. See 38 C.F.R. § 3.159(a)(1) (2015).Thus, because Hickson element (3) is not met, service connection on a direct basis is not warranted.

The Board also considers the Veteran's claim for entitlement to service connection for obstructive sleep apnea on a secondary basis, secondary to a service-connected nasal disorder. The Veteran contends that his sleep apnea began in service after his nasal fracture and corrective surgery. Service treatment records reflect that the Veteran had a nasal fracture in February 1982, and that he was seen in October 1984 for a left septal and nasal deviation. Service treatment records note that the Veteran wished to have his left septal and nasal deviations straightened, and that he complained of having nasal obstruction on the left when having hayfever type symptoms. The Veteran underwent corrective surgery in October 1984, with the service treatment records noting the correction of a nasal deformity, and stating that the Veteran received elective cosmetic rhinoplasty. Service connection for the Veteran's fractured nose with deviated septum, status post septoplasty, was granted in a February 2010 rating decision, effective June 29, 2009. Therefore, as to the second element of Hickson, the Board concedes that the in-service nasal injury occurred and analyzes this matter on a secondary basis.

The Board therefore considers the third prong of Hickson, whether there is a nexus between the Veteran's sleep apnea disability and the Veteran's service-connected nasal disorder. The Veteran asserts that his diagnosed sleep apnea is the result of his service-connected fractured nose with deviated septum, status post septoplasty. The Veteran contends that since his in-service surgery in October 1984, he has had trouble breathing when he lies down to sleep. See Veteran's June 2009 claim; Veteran's March 2010 NOD. In his June 2009 claim, the Veteran states the following:
"I cannot breathe normally and have a very bad snoring problem that I did not have prior to the surgery on my nose. My nose gets plugged up on a regular basis and I take nose spray and have to gargle to clear up my breathing ability. The worst problem is when I try to sleep, I snore terribly. I have trouble sleeping soundly through the night. I have a sleep deprivation condition on most days. I cannot sleep soundly for more than an hour without working myself up gasping for air. I could sleep normally prior to the nose breakage and surgery."
Furthermore, at the August 2015 video conference hearing, the Veteran explained that after his corrective nose surgery in service, he began to snore and experience nose bleeds. 

Again, because the diagnosis of a non-obvious disability, such as obstructive sleep apnea, requires specific medical training and is beyond the competency of a layperson. Therefore statements offered by the Veteran beyond his perceived symptoms are not competent evidence of a medical nexus. The Board finds that non-expert contentions with regard to a medical nexus between the Veteran's sleep apnea and his military service are of no probative value. See 38 C.F.R. § 3.159(a)(1).

Therefore, a VA medical opinion was obtained in January 2010. The January 2010 VA examiner opined that "it is less likely than not" that the Veteran's service-connected fractured nose with deviated septum, status post septoplasty, is related to, or is causing, the Veteran's obstructive sleep apnea. Again, the examiner supported his opinion with the explanation that the two issues, nasal passageways and obstructive sleep apnea, as often confused together. He stated, that although the Veteran has a very mild left nares obstruction estimated at 30% on the left and wide open on the right, this will not cause obstructive sleep apnea because obstructive sleep apnea is a lower pharyngeal or upper epiglottal tracheal obstruction, and not a disorder caused by a nasal airway obstruction. 
Moreover, in January 2016, post-remand, the Veteran was afforded an addendum VA opinion to address aggravation. On remand, the examiner was asked whether it is at least as likely as not that a sleep disorder is aggravated (permanently worsened beyond the natural progress) by the service-connected nasal disorder. The January 2016 VA addendum opinion reports that "it is less likely than not that the Veteran's sleep disorder was aggravated by the [service-connected] nasal disorder." Again, the examiner supported his opinion with an explanation that "the causes of nasal obstruction is clearly in the anatomic area of the nose and not serious or lifethreatening; the causes of pharyngeal obstruction in [obstructive sleep apnea] is in the pharynx or palate and throat, which is critical for respiration." While nasal obstruction is a temporary phenomenon that can be relieved immediately with nasal sprays, obstructive sleep apnea is generally not temporary and must be treated with enough pressure to keep the pharynx open. See January 2016 addendum opinion. 

The Board does note that the record contains a private nexus opinion from Dr. A. S., dated July 2009. The July 2009 private medical opinion states that "it is extremely likely" that the Veteran's "problems with obtaining adequate sleep" "are the result of his previous injury and surgery that occurred during his time in the service." However, the opinion does not include the Veteran's diagnosis of sleep apnea, and does not include medical support, knowledge, or rationale for his stated opinion. In fact, the VA examiner considered the opinion submitted by Dr. A. S., and reported that Dr. A. S.'s report is "discounted as internally inconsistent since OSA [obstructive sleep apnea] is related to pharyngeal and tracheal obstruction and not nasal." Therefore, the January 2010 and January 2016 VA medical opinions are highly probative of the nexus issue and entitled to significant weight in light of the reviewing physician's full consideration of the record and an opinion supported by a full rationale. Thus, the Board finds that the opinion offered by Dr. A. S. is outweighed by the VA examiner's opinions. The Board finds that because the preponderance of the evidence is against a nexus between the Veteran's current obstructive sleep apnea disability and the Veteran's service-connected nasal disorder, Hickson element (3) is not met, and service connection on a secondary basis is not warranted.

Last, the Board is aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology. The Veteran appears to be contending that he has had sleep apnea continually since service. Obstructive sleep apnea is not listed, however, among the chronic diseases for which a presumption of service connection may apply. See 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea on both a direct and secondary basis.


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected nasal disorder, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


